

116 HR 8867 IH: Cat Abuse in Testing Stops Act of 2020
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8867IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Ms. Titus (for herself, Mr. Mast, Mr. Gaetz, Mr. Fitzpatrick, Mr. Suozzi, Mr. Ted Lieu of California, Mr. Cohen, Ms. Shalala, Mrs. Dingell, Mr. Rodney Davis of Illinois, Mr. Harder of California, Ms. Lee of California, Ms. Norton, Mr. Lynch, Mr. Nadler, Mr. Cicilline, Mr. Levin of Michigan, Mr. Lowenthal, Ms. Jayapal, Ms. Eshoo, and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to prohibit the Secretary of Veterans Affairs from conducting medical research causing significant pain or distress to cats.1.Short titleThis Act may be cited as the Cat Abuse in Testing Stops Act of 2020 or the CATS Act of 2020. 2.Prohibition on Department of Veterans Affairs medical research causing significant pain or distress to cats(a)In generalSection 7303 of title 38, United States Code, is amended by adding at the end the following new subsection: (e)(1)In carrying out research, the Secretary may not purchase, breed, transport, house, feed, maintain, dispose of, or experiment on cats as part of the conduct of any study that causes significant pain or distress. (2)In this subsection, the term study that causes significant pain or distress includes any study classified to pain category D or E by the Department of Agriculture (or such successor categories developed pursuant to section 13 of the Animal Welfare Act (7 U.S.C. 2143))..(b)Effective dateThe amendment made by subsection (a) shall take effect 90 days after the date of enactment of this Act. 